PD-0730-15
                                                        COURT OF CRIMINAL APPEALS
                                                                         AUSTIN, TEXAS
June 18, 2015                                           Transmitted 6/15/2015 4:24:17 PM
                                                          Accepted 6/18/2015 9:51:53 AM
                                                                          ABEL ACOSTA
                          No. 02-14-00179-CR                                      CLERK

                 IN THE COURT OF CRIMINAL APPEALS

                      OF THE STATE OF TEXAS


DALLAS CARL TATE,                                             Appellant

v.

THE STATE OF TEXAS,                                            Appellee



                      Appeal from Montague County



                               * * * * *

                STATE’S MOTION TO EXTEND TIME FOR
                             FILING ITS
                PETITION FOR DISCRETIONARY REVIEW

                               * * * * *

                            Lisa C. McMinn
                       State Prosecuting Attorney
                         Bar I.D. No. 13803300

                            John R. Messinger
                     Asst. State Prosecuting Attorney
                          Bar I.D. No. 24053705

                            P. O. Box 13046
                         Austin, Texas 78711
                       512/463-1660 (Telephone)
                          512/463-5724 (Fax)
TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      Comes now the State of Texas, by and through its State Prosecuting Attorney,

and respectfully submits to the Court its motion to extend the time for filing its

petition for discretionary review to and including the 29th day of June, 2015. The court

of appeals’s opinion was not forwarded to this office until two weeks after it was

issued, and the additional time requested will provide the full thirty days to complete

the petition. No previous motions to extend this deadline have been filed.

      WHEREFORE, the State prays that its motion to extend the time for filing its

petition until June 29, 2015, be granted.



                                                Respectfully submitted,


                                                  /s/ John R. Messinger
                                                JOHN R. MESSINGER
                                                Assistant State Prosecuting Attorney
                                                Bar I.D. No. 24053705

                                                P.O. Box 13046
                                                Austin, Texas 78711
                                                512/463-1660 (Telephone)
                                                512/463-5724 (Fax)




                                            1
                         CERTIFICATE OF SERVICE

      A copy of the foregoing State’s Motion to Extend the Time for Filing its

Petition for Discretionary Review has been e-filed or e-mailed on this the 15th day of

June, 2015 to:

Zachary Renfro
Special Prosecutor
304 Clay St.
Nocona, Texas 76255
renfrolawoffice@gmail.com

Paige Williams
District Attorney
P.O. Box 55
Montague, Texas 76251
paige.williams@co.montague.tx.us

Lynn Switzer
P.O. Box 2040
406 N. Grand Ave., Suite 108
Gainesville, Texas 76241
lynn.switzer@thesolawfirm.com

                                                /s/ John R. Messinger
                                              John R. Messinger
                                              Assistant State Prosecuting Attorney




                                          2